MILLS, Judge.
The employer/carrier (e/c) in this consolidated workers’ compensation appeal contend that the deputy commissioner erred in awarding the claimant’s attorney a $5,200 fee and in awarding the claimant temporary total disability (TTD) benefits. We affirm the TTD award without further discussion. As to the fee award, we find the order deficient and reverse.
The order purports to award the fee for services rendered by claimant’s attorney in procuring TTD benefits and certain remedial medical treatment. However, the basis of the award, the e/c’s bad faith, has never been determined as to TTD benefits. The order awarding TTD benefits, entered on the same day as the order awarding the attorney’s fee, specifically provides that the responsibility for and the amount of claimant’s attorney’s fee will be determined at a subsequent hearing. Moreover, the fee order does not state the dollar amount of benefits obtained for which it had been determined in a previous order that the e/c acted in bad faith. Nor does the order adequately address all the statutory factors. In such a case, the order should be reversed and the cause remanded because meaningful review is impossible. School Board of Collier County v. Salter, 457 So.2d 1132 (Fla. 1st DCA 1984); Commercial Carrier Corp. v. Porter, 452 So.2d 125 (Fla. 1st DCA 1984); Department of Health and Rehabilitative Services/Division of Blind Services v. Bean, 435 So.2d 967 (Fla. 1st DCA 1983).
*1029The order awarding attorney’s fees is REVERSED and the cause REMANDED for further proceedings. The order awarding TTD benefits is AFFIRMED.
SHIVERS and WIGGINTON, JJ., concur.